DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered. 
Response to Amendment
	The Examiner acknowledges the amending of claim 1 and the addition of claims 19 and 20.
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/16/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 
	The Applicant has argued that Morville teaches away from making use of the more complex optical isolator arrangement of Cheng.
	The Examiner agrees that Morville has clearly disclosed the desired to make use of a simplified optical isolator type (see [0044]) which differentiates from the type used by Cheng.
	Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 outlines a laser device which makes use of self-injection locking to reduce the linewidth of the light output therefrom. The device utilizes an optical isolator to couple a source signal from the laser to an optical cavity and to lower the power of a signal returning to the laser source from the coupled cavity. The optical isolator is further described to act to reduce the linewidth of the light returned from the optical cavity by at least an order of magnitude, the linewidth output from the laser device thereby being equal to or less than 0.6 kHz. The prior art of record was found to teach similar self-injection locked laser devices using optical isolators and optical cavities for reducing the ultimate linewidth from the laser device. The prior art failed to teach or make obvious the operation of the 
Further art is noted as teaching related devices but lack the portions outlined above (US 9304080, 4907237, 4884276 and 2011/0216311 – note [0141] additionally describes the desired to make use of simplified isolator types). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TOD T VAN ROY/Primary Examiner, Art Unit 2828